Luke, J.
John T. Porter was indicted for. the offense of burglary, and, before pleading to the merits, filed a special plea to the jurisdiction of the court. The State filed an answer denying the allegations of the special plea. After the introduction of evidence on the issue raised by this plea, the court overruled and denied the plea; and to this judgment the plaintiff in error excepted by direct bill of exceptions.
The judgment excepted to is not a final judgment, and the writ of error, being premature, must be dismissed. Ross v. Mercer, 115 Ga. 353 (41 S. E. 594); Berryman v. Haden, 112 Ga. 752 (38 S. E. 53); Warren v. Blevins, 94 Ga. 215 (21 S. E. 459); Hall v. Roehr, 13 Ga. App. 472 (79 S. E. 379). See also English v. Rosenkrantz, 150 Ga. 745 (105 S. E. 292), 26 Ga. App. 116 (105 S. E. 657); Continental Nat. Bank v. Folsom, 70 Ga. 728.

Writ of error dismissed.


Broyles, C. J., and Bloodworth, J., concur.